                                                                                                                         Case 4:19-cv-01277-YGR Document 19 Filed 03/12/20 Page 1 of 8


                                                                                                         1
                                                                                                             TUCKER ELLIS LLP
                                                                                                         2   David J. Steele - SBN 209797
                                                                                                             david.steele@tuckerellis.com
                                                                                                         3   Howard A. Kroll - SBN 100981
                                                                                                             howard.kroll@tuckerellis.com
                                                                                                         4   Steven E. Lauridsen - SBN 246364
                                                                                                             steven.lauridsen@tuckerellis.com
                                                                                                         5   515 South Flower Street
                                                                                                             Forty-Second Floor
                                                                                                         6   Los Angeles, CA 90071
                                                                                                             Telephone:         213.430.3400
                                                                                                         7   Facsimile:         213.430.3409
                                                                                                         8   Attorneys for Plaintiff,
                                                                                                             Facebook, Inc.
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                                        10

                                                                                                        11                                NORTHERN DISTRICT OF CALIFORNIA

                                                                                                        12   FACEBOOK, INC.,                                Case No. 3:19-cv-01277-JSC

                                                                                                        13                          Plaintiff,              PLAINTIFF FACEBOOK, INC.’S NOTICE
TUCKER ELLIS LLP




                                                                                                                                                            OF MOTION AND MOTION TO DEEM
                                                                                                        14          v.                                      SERVICE EFFECTIVE AND TO ENTER
                                                                                                                                                            DEFAULT AGAINST DEFENDANTS
                                                                                                        15   GLEB SLUCHEVSKY and
                                                                                                             ANDREY GORBACHOV,
                                                                                                        16                                                  DATE:         April 16, 2020
                                                                                                                                    Defendants.             TIME:         9:00 a.m.
                                                                                                        17                                                  CTRM:         E – 15th Floor

                                                                                                        18
                                                                                                                                                            Hon. Jacqueline Scott Corley
                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                                             MOTION FOR ENTRY OF DEFAULT
                                                                                                                                                                                     Case No. 3:19-cv-1277-JSC
                                                                                                                      Case 4:19-cv-01277-YGR Document 19 Filed 03/12/20 Page 2 of 8


                                                                                                         1                   NOTICE OF MOTION AND STATEMENT OF RELIEF SOUGHT

                                                                                                         2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                                                                         3          PLEASE TAKE NOTICE that, on April 16, 2020 at 9:00 a.m., or as soon thereafter as this matter

                                                                                                         4   may be heard before the Honorable Jacqueline Scott Corley in Courtroom E of this Court located at

                                                                                                         5   450 Golden Gate Avenue, 15th Floor, San Francisco, California 94102, Plaintiff Facebook, Inc.

                                                                                                         6   (“Facebook”) will, and hereby does, move this Court for an order deeming service of process effective

                                                                                                         7   and entering a default against Defendants Gleb Sluchevsky and Andrey Gorbachov pursuant to Rules 4

                                                                                                         8   and 55 of the Federal Rules of Civil Procedure, as well as Article 15 of the Convention on the Service

                                                                                                         9   Abroad of Judicial and Extrajudicial Documents in Civil and Commercial Matters, Nov. 15, 1965,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   20 U.S.T. 361, 658 U.N.T.S. 163 (the “Hague Convention”).

                                                                                                        11          As detailed more fully herein, Facebook requested service on Defendants in their home country

                                                                                                        12   of Ukraine in accordance with the Hague Convention over nine months ago. Despite repeated requests

                                                                                                        13   made to the Ukraine Ministry of Justice to serve the complaint on Defendants, it failed to do so. Under
TUCKER ELLIS LLP




                                                                                                        14   the Hague Convention, a State’s failure to serve process within six months is sufficient to warrant default.

                                                                                                        15   And here, Ukraine has yet to serve process on Defendants despite the passage of over nine full months.

                                                                                                        16   On those facts alone, the entry of default is plainly warranted.

                                                                                                        17          This Motion is based upon this Notice of Motion and Motion, the attached Memorandum of Points

                                                                                                        18   and Authorities, the concurrently-filed Declarations of David J. Steele and Celeste Ingalls, all pleadings

                                                                                                        19   and papers on file, and upon such oral argument as may be made at the hearing on this Motion.

                                                                                                        20

                                                                                                        21   DATED: March 12, 2020                                 Tucker Ellis LLP
                                                                                                        22

                                                                                                        23                                                         By: /s/David J. Steele
                                                                                                                                                                        David J. Steele
                                                                                                        24                                                              Howard A. Kroll
                                                                                                                                                                        Steven E. Lauridsen
                                                                                                        25
                                                                                                                                                                        Attorneys for Plaintiff,
                                                                                                        26
                                                                                                                                                                        Facebook, Inc.
                                                                                                        27

                                                                                                        28
                                                                                                                                                                  1
                                                                                                                                                                                       MOTION FOR ENTRY OF DEFAULT
                                                                                                                                                                                            CASE NO. 3:19-CV-1277-JSC
                                                                                                                      Case 4:19-cv-01277-YGR Document 19 Filed 03/12/20 Page 3 of 8


                                                                                                         1                           MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                                         2   I.     INTRODUCTION

                                                                                                         3          Plaintiff Facebook is moving for entry of default in this matter pursuant to Federal Rule of Civil

                                                                                                         4   Procedure 55 and Article 15 of the Hague Convention. Article 15 of the Hague Convention allows the

                                                                                                         5   court to enter default on the matter pursuant to that court’s procedures where (1) a plaintiff has transmitted

                                                                                                         6   the documents to be served pursuant to the requirements of the Hague Convention; (2) more than six

                                                                                                         7   months have passed without service having been effected; and (3) the plaintiff has exercised diligence in

                                                                                                         8   attempting to obtain a certificate of service. All three requirements are met here, and defaults should

                                                                                                         9   therefore be entered pursuant to Rule 55, as authorized by Article 15 of the Hague Convention. Facebook
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   requested Ukraine serve Defendants with process over nine months ago. During that time, Facebook

                                                                                                        11   repeatedly contacted Ukraine’s designated central authority to encourage compliance with the Hague

                                                                                                        12   Convention, to no avail.

                                                                                                        13          While Ukraine’s nine-month failure to serve process alone justifies the entry of default, Defendants
TUCKER ELLIS LLP




                                                                                                        14   also had actual notice of this lawsuit, which Defendant Sluchevsky’s attorney admitted. On those facts,

                                                                                                        15   the entry of default is necessary, proper, and amply justified. The Court can and should enter a default so

                                                                                                        16   Facebook can proceed to move for a judgment.

                                                                                                        17   II.    STATEMENT OF FACTS

                                                                                                        18          On May 8, 2019, Plaintiff filed this action against Defendants, both of whom reside in Ukraine.

                                                                                                        19   ECF No. 1. On May 9, 2019, Plaintiff initiated service of process in Ukraine through the Hague

                                                                                                        20   Convention. Declaration of Celeste Ingalls (“Ingalls Decl.”) ¶ 9. More than six months have passed

                                                                                                        21   without service having been effected; and despite making every reasonable effort, Facebook has not yet

                                                                                                        22   received a Certificate of Service from the Ukraine Central Authority.

                                                                                                        23          Promptly after filing this action, Facebook translated all of the case-initiating documents into

                                                                                                        24   Ukrainian so that they could be served via the Hague Convention. Steele Decl. ¶ 2. Facebook hired Celeste

                                                                                                        25   Ingalls, a Hague Convention service expert, to assist in effecting service. Id.; Ingalls Decl. ¶¶ 1-5. On

                                                                                                        26   May 9, 2019, Ms. Ingalls initiated the service process required by the Hague Convention by sending all

                                                                                                        27

                                                                                                        28
                                                                                                                                                                   2
                                                                                                                                                                                       MOTION FOR ENTRY OF DEFAULT
                                                                                                                                                                                            CASE NO. 3:19-CV-1277-JSC
                                                                                                                       Case 4:19-cv-01277-YGR Document 19 Filed 03/12/20 Page 4 of 8


                                                                                                         1   required documents to the Ministry of Justice of Ukraine, which is the Ukraine Central Authority.1 Ingalls

                                                                                                         2   Decl. ¶ 9. Ms. Ingalls received confirmation that the Ukraine Central Authority received all required

                                                                                                         3   service documents on May 21, 2019. Id. ¶ 10 & Ex. 1. As of the date of this filing, certificates of service

                                                                                                         4   have not been received from the Ukraine Central Authority despite making every reasonable effort to

                                                                                                         5   obtain such certificates. Id. ¶ 13(c).

                                                                                                         6           In addition to pursuing service under the Hague Convention, Facebook’s attorneys attempted to
                                                                                                                                                                                                                2
                                                                                                         7   send courtesy copies of the pertinent filings in this action to both Defendants by hand delivery and by

                                                                                                         8   email on May 13, 2019. Steele Decl. ¶ 3 & Ex. 1. Facebook’s attorneys also sent Defendants a waiver of

                                                                                                         9   service of process form and requested that they sign and return it, but Defendants did not respond. Steele
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                                          3
                                                                                                        10   Decl. ¶¶ 4-55. Facebook then sent a follow-up letter by email to all known email addresses for Defendants

                                                                                                        11   on August 13, 2019, wherein Facebook again discussed service and also requested that Defendants meet

                                                                                                        12   and confer pursuant to Rule 26(f) and this Court’s Civil Local Rules. Id. ¶ 6 & Ex. 3.

                                                                                                        13           On August 14, 2019, an attorney for Defendant Sluchevsky, Eugene Rome of Rome & Associates,
TUCKER ELLIS LLP




                                                                                                        14   A.P.C., first contacted Plaintiff’s counsel and indicated that he had been retained to represent Sluchevsky,

                                                                                                        15   but Mr. Rome was not authorized by Defendant Sluchevsky to file an appearance in this action or to accept

                                                                                                        16   service of process. Id. ¶ 7. Facebook has not received a response from Defendant Gorbachov as of the
                                                                                                                                                                                                                    4
                                                                                                        17   filing of this motion, but Mr. Rome advised that Defendant Gorbachov also had notice of this action. Id.

                                                                                                        18   Despite Defendants having notice of this action, Defendants have refused to accept service of process so

                                                                                                        19   that this litigation may proceed.

                                                                                                        20

                                                                                                        21
                                                                                                             1 The Hague Convention “requires each state to establish a central authority to receive requests for service
                                                                                                        22   of documents from other countries.” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698
                                                                                                             (1988).
                                                                                                        23   2 Facebook’s attempts at hand delivering the documents have been unsuccessful to date as it appears that
                                                                                                        24   the addresses known to Facebook and its counsel are no longer valid. Steele Decl. ¶ 3 & Ex. 2. Facebook
                                                                                                             has made delivery attempts at multiple addresses. Id. ¶ 3.
                                                                                                        25   3 Of the ten email addresses for Defendants of which Facebook is aware, emails to four of those addresses
                                                                                                             resulted in the message being returned as undeliverable. Steele Decl. ¶ 6. Facebook believes these other
                                                                                                        26
                                                                                                             email addresses are still valid given Defendants’ actual knowledge of this action. Id.
                                                                                                        27   4 Although Mr. Rome presumably received copies of the pleadings when he was retained by Defendant
                                                                                                             Sluchevsky, Facebook’s counsel also sent him copies of all documents that had been filed to date. Steele
                                                                                                        28   Decl. ¶ 7.
                                                                                                                                                                  3
                                                                                                                                                                                      MOTION FOR ENTRY OF DEFAULT
                                                                                                                                                                                           CASE NO. 3:19-CV-1277-JSC
                                                                                                                        Case 4:19-cv-01277-YGR Document 19 Filed 03/12/20 Page 5 of 8


                                                                                                         1            As discussed below, the Hague Convention provides a mechanism by which the Court may enter

                                                                                                         2   default under these circumstances pursuant to the Court’s rules and procedures, and Facebook therefore

                                                                                                         3   respectfully requests that the Court grant this motion and direct the Clerk to enter default.

                                                                                                         4   III.     ENTRY OF DEFAULT IS WARRANTED

                                                                                                         5             A.     Legal Standard for Entry of Default in United States District Court

                                                                                                         6            This Court has broad authority to enter a default “[w]hen a party against whom a judgment for

                                                                                                         7   affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit

                                                                                                         8   or otherwise. . . .” See Fed. R. Civ. P. 55(a). When a defendant is served under Rule 4, default is proper if

                                                                                                         9   the defendant does not answer within the requisite timeframe. Fed. R. Civ. P. 12(a)(1)(A)(i).
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10            Where, as here, service is attempted via the Hague Convention under Rule 4(f)(1), default is proper

                                                                                                        11   without actual service so long as: (1) the complaint is transmitted in accordance with the Hague

                                                                                                        12   Convention; (2) at least six months have elapsed without service; and (3) no responsive certificate issued

                                                                                                        13   from the receiving authority, even though every reasonable effort has been made. Leger v. Rivers Edge
TUCKER ELLIS LLP




                                                                                                        14   Treestands, Inc., 2016 WL 909173, at *3 (E.D. Tex. Feb. 8, 2016). As shown below, all of those elements

                                                                                                        15   have been met. Accordingly, the entry of default is warranted.

                                                                                                        16             B.     The entry of default is proper because Facebook has satisfied all of the requirements

                                                                                                        17                    of Article 15 of the Hague Service Convention.

                                                                                                        18            Rule 4 of the Federal Rules of Civil Procedure expressly authorizes service of process on foreign

                                                                                                        19   individuals “by an internationally agreed means reasonably calculated to give notice, such as those means

                                                                                                        20   authorized by the Hague [Service] Convention . . . .” See Fed. R. Civ. P. 4(f)(1). Here, both the United

                                                                                                        21   States and Ukraine are signatories to the Hague Convention. Ingalls Decl. ¶ 3. As a signatory to the Hague
                                                                                                                                   5
                                                                                                        22   Convention, Ukraine must “establish a central authority to receive requests for service of documents from

                                                                                                        23   other countries.” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698 (1988). Once

                                                                                                        24   Ukraine’s designated central authority—the Ministry of Justice—receives a request, it must serve the

                                                                                                        25   documents. Id. at 699. If it fails to do so within six months, a court may enter a default “even if no

                                                                                                        26   certificate of service or delivery has been received.” Leger, 2016 WL 909173, at *3.

                                                                                                        27
                                                                                                             5 Both   the United States and Ukraine are signatories to the Hague Convention. Ingalls Decl. ¶ 3.
                                                                                                        28
                                                                                                                                                                   4
                                                                                                                                                                                       MOTION FOR ENTRY OF DEFAULT
                                                                                                                                                                                            CASE NO. 3:19-CV-1277-JSC
                                                                                                                      Case 4:19-cv-01277-YGR Document 19 Filed 03/12/20 Page 6 of 8


                                                                                                         1          And that is precisely what happened here. Facebook requested service on Defendants pursuant to

                                                                                                         2   the Hague Convention on May 9, 2019—nearly one full year ago. Ingalls Decl. ¶ 9. Facebook received

                                                                                                         3   confirmation that Ukraine’s Ministry of Justice received the requisite service documents on May 21, 2019.

                                                                                                         4   Id. ¶ 13(a). Facebook followed up diligently to try to effect service through the Ministry of Justice, to no

                                                                                                         5   avail—in particular, through inquiries submitted on September 10, 2019, November 5, 2019, December
                                                                                                                                                                                   6
                                                                                                         6   23, 2019, and February 14, 2020. Id. ¶ 13(c). More than nine months have passed with no success. Id. At

                                                                                                         7   this juncture, Ukraine’s nine-month failure to serve the complaint warrants the entry of default under

                                                                                                         8   Article 15 of the Hague Convention. See Hague Convention Art. 15 (authorizing default after six months);

                                                                                                         9   China Int’l Marine Containers (Grp.) Ltd. v. Jiangxi Oxygen Plant Co., 2017 WL 6403886, at *2 (S.D.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   Tex. Feb. 15, 2017) (“[A]s of the filing of their Motion, nine months had elapsed without Plaintiffs

                                                                                                        11   receiving any certificate from CCA—despite two inquiries into the status of service. Default judgment

                                                                                                        12   is, therefore, appropriate.”) (emphasis added); Leger, 2016 WL 909173, at *3, 5 (recommending default

                                                                                                        13   after six months); Meemic Ins. Co. v. Vertical Partners W., LLC, 2019 WL 4928806, at *3 (E.D. Mich.
TUCKER ELLIS LLP




                                                                                                        14   Oct. 6, 2019) (entering default after six months and after plaintiff “mailed and emailed the Chinese

                                                                                                        15   Ministry in February and March of 2019 to request updates”).

                                                                                                        16          Facebook satisfied all of the requirements of Article 15 of the Hague Convention. And yet, despite

                                                                                                        17   the passage of nine full months and multiple follow-up inquiries by Facebook, Ukraine failed to serve the

                                                                                                        18   complaint on Defendants. At this juncture, the Court can and should enter a default against Defendants.

                                                                                                        19   Such relief is particularly appropriate here given Defendants’ actual knowledge of the pendency of this

                                                                                                        20   action, which, as stated above, Defendant Sluchevsky’s attorney admitted.

                                                                                                        21   IV.    CONCLUSION

                                                                                                        22          Facebook has complied fully with the Hague Convention, and, while not required to do so, went

                                                                                                        23   above and beyond the Hague Convention’s requirements to provide Defendants with actual notice of this

                                                                                                        24

                                                                                                        25
                                                                                                             6 While Facebook need not have done so to obtain a default under the Hague Convention, Facebook
                                                                                                        26   nonetheless took all reasonable steps to provide actual notice of this action to Defendants. As stated above,
                                                                                                        27   those efforts succeeded. Defendant Sluchevsky’s attorney acknowledged that Defendants were aware of
                                                                                                             this lawsuit at least as far back as August 2019. Under the circumstances, it is plain that ample time has
                                                                                                        28   passed to enter a default.
                                                                                                                                                                  5
                                                                                                                                                                                       MOTION FOR ENTRY OF DEFAULT
                                                                                                                                                                                            CASE NO. 3:19-CV-1277-JSC
                                                                                                                      Case 4:19-cv-01277-YGR Document 19 Filed 03/12/20 Page 7 of 8


                                                                                                         1   action. Ukraine’s nine-month failure to serve the complaint on Defendants—as well as Defendants’ own

                                                                                                         2   refusal to respond despite having actual knowledge of this lawsuit—justifies the entry of default. Once

                                                                                                         3   this Court enters default, Facebook will move promptly for a judgment.

                                                                                                         4

                                                                                                         5   DATED: March 12, 2020                              Tucker Ellis LLP
                                                                                                         6

                                                                                                         7                                                      By: /s/David J. Steele
                                                                                                                                                                     David J. Steele
                                                                                                         8                                                           Howard A. Kroll
                                                                                                                                                                     Steven E. Lauridsen
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                                     Attorneys for Plaintiff,
                                                                                                        10
                                                                                                                                                                     Facebook, Inc. Attorneys for Plaintiff,
                                                                                                        11                                                           Facebook, Inc.

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                               6
                                                                                                                                                                                   MOTION FOR ENTRY OF DEFAULT
                                                                                                                                                                                        CASE NO. 3:19-CV-1277-JSC
                                                                                                                 Case 4:19-cv-01277-YGR Document 19 Filed 03/12/20 Page 8 of 8


                                                                                                    1                                      CERTIFICATE OF SERVICE

                                                                                                    2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                                                    3
                                                                                                              I declare that I am a citizen of the United States and a resident of Los Angeles, California or
                                                                                                    4 employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
                                                                                                      the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
                                                                                                    5 Floor, Los Angeles, California 90071-2223.

                                                                                                    6     On March 12, 2020, I served the following: PLAINTIFF’S NOTICE OF MOTION AND
                                                                                                      MOTION TO DEEM SERVICE EFFECTIVE AND TO ENTER DEFAULT AGAINST
                                                                                                    7 DEFENDANTS on the interested parties in this action as follows:

                                                                                                    8             ANDREY GORBACHOV
                                                                                                                       Web Sun Group                                      GLEB SLUCHEVSKIY
                                                                                                    9
                                                                                                                    Sportivnaya ploshad 1,                                   c/o Eugene Rome
              Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                   10                   Kyiv, Ukraine                                       Rome & Associates
                                                                                                                Email: espaldota1@gmail.com                           2029 Century Park East, Suite 450
                                                                                                   11            espaldotagalaxy@gmail.com                                Los Angeles, CA 90067
                                                                                                                  mr.andrey.g.f@gmail.com                              erome@romeandassociates.com
                                                                                                   12            gorbachovandrii@gmail.com
                                                                                                   13
                                                                                                                                                   DEFENDANTS
TUCKER ELLIS LLP




                                                                                                   14
                                                                                                        (X)    BY EMAIL: the above-entitled document to be served electronically by email.
                                                                                                   15
                                                                                                        (X)    BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s)
                                                                                                   16          addressed as above, and placing each for collection and mailing on the below
                                                                                                               indicated day following the ordinary business practices at Tucker Ellis LLP. I
                                                                                                   17          certify I am familiar with the ordinary business practices of my place of
                                                                                                               employment with regard to collection for mailing with the United States Postal
                                                                                                   18          Service. I am aware that on motion of the party served, service is presumed invalid
                                                                                                               if postal cancellation date or postage meter date is more than one day after date of
                                                                                                   19          deposit or mailing affidavit.
                                                                                                   20   (X)    FEDERAL: I declare that I am employed in the office of a member of the bar of
                                                                                                               this Court at whose direction the service was made. I declare under penalty of
                                                                                                   21          perjury under the laws of the United States of America that the foregoing is true
                                                                                                               and correct.
                                                                                                   22
                                                                                                               Executed on March 12, 2020, at Los Angeles, California.
                                                                                                   23

                                                                                                   24

                                                                                                   25
                                                                                                                                                                         /s/Reginald Norman
                                                                                                   26                                                             Reginald Norman

                                                                                                   27

                                                                                                   28


                                                                                                                                                                                              PROOF OF SERVICE
                                                                                                                                                                                        Case No. 3:19-cv-1277-JSC
